ON MOTION
SCHALL, Circuit Judge.

ORDER

Peter J. Locke and Jeanne Locke move (1) to reinstate their appeal and (2) for a 60-day extension of time, until December 28, 2007 to file their brief. The United States has not responded.
On October 17, 2007, 253 FedAppx. 23, the court dismissed this appeal for failure to pay the docketing fee. The docketing fee has not been paid.
Accordingly,
IT IS ORDERED THAT:
The motions are granted. The mandate is recalled, the court’s October 17, 2007 dismissal order is vacated, and the appeal is reinstated.